DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "substantial" in claim 1 line 6 is a relative term which renders the claim indefinite. The term "substantial" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The shape of the wavy groove has been rendered indefinite by the use of the term.
Claim 13 recites the limitation "a ratio of material to size" in line 1. It is unclear a ratio of material to size of which structure (such as the upper section, the lower section, the tongue panels, the entire container, etc.) the limitation is referring to. Furthermore, it is unclear a ratio of which two quantities (such as mass, weight, volume, density, height, width, diameter, etc.) in what units (such as grams, kilograms, Newtons, cubic meters, liters, grams per cubic meters, meters, millimeters, etc.) the limitation is referring to. From Paragraph 0025 of the Patent Application Publication of the instant application, it appears that the limitation is referring to a ratio of a mass of the container in grams to a volume of the container in milliliters (since 15/250 is approximately equal to 1/17). For examination purposes, the examiner is interpreting the limitation as if it refers to a ratio of a mass of the container in grams to a volume of the container in milliliters.
The term "about" in claims 12, 13, and 14 is a relative term which renders the claims indefinite. The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The mass of the thermoplastic, the ratio of material to size, and the percent of the container that the lower section comprises have been rendered indefinite by the use of the term.
Claims 2-14 are rejected as being indefinite because it depends from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 7-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kamineni et al. (US 8,870,006), hereinafter Kamineni.
Regarding claim 1, Kamineni discloses a container (10 in Figure 4) for a beverage filled in a hot fill process (Col. 6 lines 60-67, Col. 2 lines 61-63), comprising:
an upper section (shown circled in an annotated version of Figure 4 of Kamineni, hereinafter Figure 4x, below); and
a lower section (shown circled in Figure 4x below);
the lower section (shown circled in Figure 4x below) comprising a wavy groove (60 in Figure 4) defining a plurality of tongue panels (shown in Figure 4x below); and
wherein the wavy groove (60) comprises a substantial Z-like shape (apparent from Figure 4).

    PNG
    media_image1.png
    976
    930
    media_image1.png
    Greyscale

Figure 4x: an annotated version of Figure 4 of Kamineni
Regarding claim 3, Kamineni discloses that the upper section (shown circled in Figure 4x above) and the lower section (shown circled in Figure 4x above) are separated by a middle circumferential groove (the upper groove 50 shown in Figure 4) (apparent from Figure 4x above).
Regarding claim 5, Kamineni discloses a base (shown circled in Figure 4x above) and that the base is separated from the lower section (shown circled in Figure 4x above) by a lower circumferential groove (the lower groove 50 shown in Figure 4) (apparent from Figure 4x above).
Regarding claim 7, Kamineni discloses that the wavy groove (60) comprises a continuous wavy groove (60) extending around the lower section (apparent from Figure 4x above, Col. 7 lines 38-40).
Regarding claim 8, Kamineni discloses that the wavy groove (60) comprises a plurality of repeats (apparent from Figure 4).
Regarding claim 9, Kamineni discloses that the wavy groove (60) bisects a first tongue panel (the “first continuous tongue panel” shown circled in a second annotated version of Figure 4 of Kamineni, hereinafter Figure 4y, below) and a second tongue panel (the “second continuous tongue panel” shown circled in Figure 4y below) (apparent from Figure 4y below).

    PNG
    media_image2.png
    800
    782
    media_image2.png
    Greyscale

Figure 4y: a second annotated version of Figure 4 of Kamineni
Regarding claim 10, Kamineni discloses that the plurality of tongue panels (shown in Figure 4x above) comprises a contoured shape (apparent from Figure 4).

Claims 1, 2, 4, 6, 10, and 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Greer (WO 2014062071 A1).
Regarding claim 1, Greer discloses a container (10 in Figures 4 and 5) for a beverage filled in a hot fill process (Page 15 lines 1-19), comprising:
an upper section (shown circled in an annotated version of Figure 4 of Greer, hereinafter, Figure 4z, below,) (note that the upper section is positioned between the uppermost groove 13 and the lowermost groove 13 shown in Figure 4); and
a lower section (shown circled in Figure 4z below) (note that the lower section is positioned below the lowermost groove 13);
the lower section (shown circled in Figure 4z below) comprising a wavy groove (15 in Figures 4 and 5) (note that groove 15 is wavy along the periphery/circumference of the lower section, as is apparent when Figure 4 is viewed in relation to Figure 5) defining a plurality of tongue panels (shown in Figure 4z below) (Page 15 lines 3-4); and
wherein the wavy groove (15) comprises a substantial Z-like shape (groove 15 comprises a substantial Z-like shape along the periphery/circumference of the lower section, as is apparent when Figure 4 is viewed in relation to Figure 5).

    PNG
    media_image3.png
    802
    620
    media_image3.png
    Greyscale

Figure 4z: an annotated version of Figure 4 of Greer
Regarding claim 2, Greer discloses a dome (shown circled in Figure 4z above) and that the dome is separated from the upper section (shown circled in Figure 4z above) by an upper circumferential groove (the uppermost groove 13 shown in Figure 4) (apparent from Figure 4z above).
Regarding claim 4, Greer discloses that the upper section (shown circled in Figure 4z above) comprises an upper section circumferential groove (the middle groove 13 shown in Figure 4) therein (apparent from Figure 4z above).
Regarding claim 6, Greer discloses that the lower section (shown circled in Figure 4z above) comprises a substantial hour glass configuration in the form of an upper decreasing diameter area and a lower increasing diameter area (apparent from Figure 4z above).
Regarding claim 10, Greer discloses that the plurality of tongue panels (shown in Figure 4z above) comprises a contoured shape (apparent from Figure 4z above).
Regarding claim 14, Greer discloses that the lower section (shown circled in Figure 4z above) comprises about forty percent (40%) or more of the container (10) (it is apparent from Figure 4z above that the lower section comprises about forty percent (40%) or more of the height of the container 10).

Claim 15 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Melrose et al. (US 2003/0015491), hereinafter Melrose.
Regarding claim 15, Melrose discloses a method of filling a container (610 in Figures 6 and 7) with a hot liquid, comprising:
positioning a wavy groove (676 in Figures 6 and 7) and a plurality of tongue panels (shown in an annotated version of Figure 6 of Melrose, hereinafter Figure 6x, below) along a section of the container (610) (as shown in Figure 6x below, Paragraphs 0066 and 0072);
filling (“hot-filling”) the container (610) with the hot liquid (Paragraph 0072 lines 8-14 and Paragraph 0004);
cooling (“cooling”) the container (610) (Paragraph 0072 lines 8-14);
forming a vacuum within the container (610) (since “vacuum-induced volumetric shrinkage” of container 610 occurs as a result of hot-filling, capping, and cooling of container 610, as described in Paragraph 0072 lines 12-14, a vacuum is inherently formed within container 610); and
flexing the container (610) about the wavy groove (676) and the plurality of tongue panels (shown in Figure 6x below) (Paragraph 0068 lines 17-22).

    PNG
    media_image4.png
    766
    460
    media_image4.png
    Greyscale

Figure 6x: an annotated version of Figure 6 of Melrose

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kamineni.
Regarding claim 11, Kamineni discloses that the container (10) comprises a bottle (10) (apparent from Figure 4, Col. 7 lines 15-20).
However, Kamineni does not expressly disclose: the container comprises a 250 milliliter bottle.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the volume of the bottle (10) of Kamineni to be 250 milliliters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, and since doing so would make the bottle more compact and allow the bottle to be stored in smaller spaces. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Please note that in Paragraphs 0007, 0023, and 0025 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 12, Kamineni discloses that the container (10) further comprises a thermoplastic (Col. 4 lines 29-32).
However, Kamineni does not expressly disclose: the container comprises less than about 15 grams of the thermoplastic.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the mass of the thermoplastic of Kamineni to be less than about 15 grams, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would reduce the weight of the container, making the container easier to carry, and reduce the overall material cost of the container. In re Aller, 105 USPQ 233. Please note that in Paragraph 0023 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.
Regarding claim 13, Kamineni discloses all the limitations of the claim as stated above but does not expressly disclose: a ratio of material to size comprises about one (1) to seventeen (17) or less.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the ratio of material to size of the container (10) of Kamineni to be about one (1) to seventeen (17) or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, and since doing so would make the container lightweight, more flexible, and easier to carry. In re Aller, 105 USPQ 233. Please note that in Paragraph 0025 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TANZIM IMAM/
Examiner, Art Unit 3731